DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-11 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claims 2 and 9-11; prior art fails to disclose or suggest, inter alia, a semiconductor device forming a rectifier comprising: wherein the anode electrodes of the first and the second Schottky diodes have a dot-shaped electrode structure in planar view, and the anode electrode of the third Schottky diode has a finger-shaped electrode structure in planar view.
Claim 3; prior art fails to disclose or suggest, inter alia, a semiconductor device forming a rectifier comprising: a work function of Schottky contact metal of the anode electrode of the third Schottky diode is larger than a work function of Schottky contact metal of the anode electrode of either of the first and the second Schottky diodes.
Claim 4; prior art fails to disclose or suggest, inter alia, a semiconductor device forming a rectifier comprising: the semiconductor layer with which the anode electrode of the third Schottky diode is in contact includes, in a region where they contact with each other, a low-concentration layer with a lower doping concentration than the semiconductor layer with which the anode electrode of either of the first and the second Schottky diodes is in contact.
Claim 5; prior art fails to disclose or suggest, inter alia, a semiconductor device forming a rectifier comprising: the semiconductor layer with which the anode electrode of the third Schottky diode is in contact includes, in a region where they contact with each other, an opposite conductivity-type layer that is doped to  opposite conductivity type from the semiconductor layer with which the anode electrode of either of the first and the second Schottky diodes is in contact.
Claim 6; prior art fails to disclose or suggest, inter alia, a semiconductor device forming a rectifier comprising: the semiconductor layer with which the anode electrode of the third Schottky diode is in contact includes, in a region where they contact with each other, a wide band gap semiconductor layer with a wider band gap than the semiconductor layer with which the anode electrode of either of the first and the second Schottky diodes is in contact.
Claim 7; prior art fails to disclose or suggest, inter alia, a semiconductor device forming a rectifier comprising: the third schottky diode includes a thin fim insulating layer at a contact region where the anode electrode is in contact with the semiconductor layer. 
Claim 8; prior art fails to disclose or suggest, inter alia, a semiconductor device forming a rectifier comprising: wherein an area of the anode electrode of the third Schottky diode is ten or more times an area of the anode electrode of either of the first and the second Schottky diodes in planar view. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/GARY L LAXTON/Primary Examiner, Art Unit 2896                                  6/04/2022